Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 has a typo in line 5, “”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laidler et al. (US 2007/0158476 A1) in view of Kraft (US 2,593,315).
With regard to claim 1, Laidler discloses an automotive wash system (10) containing a fluidic, shear, or jet nozzle (25) for washing sensors or lens components for automotive devices, comprising: a source of fluid (Para. [0067]) capable of providing a supply fluid flow rate of between 1 and 2500 ml/min with a supply pressure of between 1 and 80 psi (Para. [0029], the device of Laidler is capable of performing the functional limitation); a spray nozzle (25); a pressure control device (70/71) fluidly connected between said source of fluid and said nozzle in such a way that flow to the nozzle does not exceed 90% of the nominal flow rate without the pressure control device for supply pressures between 30 and 60 psi, or with a lower target flowrate for the same pressure range (Para. [0029]); wherein the pressure control device (70/71) is an elastomeric body.
However, Laidler fails to disclose the pressure control device formed by an annular wall open at its top and its bottom and having annular upper and bottom surfaces, and an outer wall surface surrounding and coaxial with an axis to form a central through passageway; at least three inwardly-extending, flexible tabs extending inwardly from said wall between the upper and lower inner wall surfaces and into said through passageway; said tabs being spaced apart around the circumference of the inner wall to form spaced, radially-extending slots and a central opening; and said tabs at rest forming a maximum fluid flow area through said slots and central opening and being responsive to fluid flow through said passageway to reduce said fluid flow area to limit the flow rate of the fluid.
Kraft teaches a pressure control device (15, Fig. 1) formed by an annular wall open at its top and its bottom and having annular upper and bottom surfaces (Fig. 2), and an outer wall surface surrounding and coaxial with an axis to form a central through passageway (12); at least three inwardly-extending, flexible tabs (13) extending inwardly from said wall between the upper and lower inner wall surfaces and into said through passageway (12); said tabs (13) being spaced apart around the circumference of the inner wall to form spaced, radially-extending slots (22) and a central opening (12); and said tabs at rest forming a maximum fluid flow area through said slots and central opening and being responsive to fluid flow through said passageway to reduce said fluid flow area to limit the flow rate of the fluid (Figs. 3 and 4 and Col. 3 lines 1-29).
it is noted by the Examiner that the prior art to Kraft and the instant invention are directed to use of a pressure control device to maintain uniform flow as the pressure increases. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Kraft is reasonably pertinent to the problem faced by the inventor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laidler, by replacing the pressure control device of Laidler with the pressure control device (15) as taught by Kraft, since the replacement would produce the same results as maintaining substantially uniform rate of flow over a wide range of fluid pressures (Col. 2 lines 4-7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laidler et al. in view of Kraft as applied to claim 1 above, and further in view of Bergkvist (US 4,177,928).
	With regard to claim 2, the device of Laidler as modified by Kraft discloses the invention as disclosed in the rejection above. However, Laidler does not disclose a check valve fluidly connected in series with said pressure control device in said flow path between said fluid source and said nozzle.
	Bergkvist teaches an automotive wash system comprising a check valve (5) fluidly connected in series with a pressure control device (3) in said flow path between a fluid source and a nozzle (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laidler, by employing the check valve (5) as taught by Bergkvist in series with the pressure control device of Laidler, for the benefit of preventing back flow of liquid to the source.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Laidler et al in view of Kraft and Bergkvist as applied to claim 2 above, and further in view of Kipping (US 6,631,737 B1).
	With regard to claim 3, the device of Laidler as modified by Kraft and Bergkvist discloses the invention as disclosed in the rejection above. However, Laidler does not disclose a fluid filter fluidly connected in series with said check valve and said pressure control device between said source of fluid and said nozzle.
	Kipping teaches a wash system comprising a fluid filter (7) fluidly connected in series with said check valve and said pressure control device (8) between said source of fluid and said nozzle (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laidler, by employing the filter as taught by Kipping n series with the pressure control device of Laidler, for the benefit of separating particulates and unwanted debris in the liquid.
	With regard to claim 5, the device of Laidler as modified by Kraft, Bergkvist and Kipping discloses the invention as disclosed in the rejection above. Kipping further discloses said fluid filter (7) incorporates said pressure control device (8) to form a combination filter and pressure control device (Fig. 2).
	With regard to claim 6, the device of Laidler as modified by Kraft discloses the invention as disclosed in the rejection above. However, Laidler does not disclose a combination filter and pressure control device, comprising: a housing having an inlet passageway at an upstream end and an outlet passageway at a downstream end; and a filter cartridge in the filter housing and having an extension which engages said housing to position the filter cartridge in the housing and which receives said pressure control device.
	Kipping teaches a wash system comprising a combination filter and pressure control device (Fig. 1), comprising: {9233148: }a housing (6) having an inlet passageway at an upstream end and an outlet passageway at a downstream end (Fig. 1); and a filter cartridge (7) in the filter housing and having an extension which engages said housing (6) to position the filter cartridge in the housing and which receives a pressure control device (8).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laidler, by employing the filter cartridge with the housing as taught by Kipping, and which the housing for receiving the pressure control device of Laidler, since filter is capable of separating particulates and unwanted debris in the liquid.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Laidler et al in view of Kraft, Bergkvist and Kipping as applied to claim 3 above, and further in view of D’Alba (US 3,264,669).
	With regard to claim 4, the device of Laidler as modified by Kraft, Bergkvist, and Kipping discloses the invention as disclosed in the rejection above. However, Laidler does not disclose said nozzle comprises multiple nozzles connected in parallel.
	D’Alba teaches a wash system comprising multiple nozzles (36) connected in parallel (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Laidler, by incorporating multiple nozzles (36) as taught by D’Alba, for the benefit of providing a larger spray pattern for a large object.

Allowable Subject Matter
Claims 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752